Case 1:20-cr-00225-KBJ Document 5-1 Filed 10/26/20 Page 1 of 8




                     EXHIBIT 1
                       Case 1:20-cr-00225-KBJ Document 5-1 Filed 10/26/20 Page 2 of 8




               Evidence from Home Invasion
           Search of Buick Registered to ONYEWU
         Selfie Zippered Jacket                                                            FLUMO’s DNA found
                                                                           redact
                                                                                        in water bottle from Buick

                                      Multiple
                                                       Lucky’s B&W
                                        Cell Phones recovered belong to:




  SUMO’s DNA found
on Buick Front Passenger
      Door Handle                                Cell Site Location Data
                                  Quaysa Flumo   Emmanuel Sumo Enyinna Onyewu
Case 1:20-cr-00225-KBJ Document 5-1 Filed 10/26/20 Page 3 of 8




                     EXHIBIT 2
         Case 1:20-cr-00225-KBJ Document 5-1 Filed 10/26/20 Page 4 of 8


                           Subjects


Enyinna Onyewu                                      Quaysa Flumo
Case 1:20-cr-00225-KBJ Document 5-1 Filed 10/26/20 Page 5 of 8




                     EXHIBIT 3
  Case 1:20-cr-00225-KBJ Document 5-1 Filed 10/26/20 Page 6 of 8




2. Lucky Seven 1/3/18 at 3:58 pm
   3215 24th St S, Arlington, VA
                          Vinf Gloves recovered as                 Black Jacket is Ripped behind
                            evidence at search of                   Right Shoulder during Fight
                        ONYEWU’s residence on 3/8/18                   showing orange lining




 Shoes collected as
 evidence from 2/8
  Home Invasion



                                                              Black Hoodie with
                                                             White Draw Strings &
                                                              Black/White Shoes
Case 1:20-cr-00225-KBJ Document 5-1 Filed 10/26/20 Page 7 of 8




                     EXHIBIT 4
                              Case 1:20-cr-00225-KBJ Document 5-1 Filed 10/26/20 Page 8 of 8




                  3. Lucky’s Beer & Wine 1/10/18 at 12:31
                 6863 New Hampshire Ave Takoma Park, MD
                                                                                          Ripped Right Shoulder of Black
                                                                                           Jacket showing orange lining




                                                                     Evidence Photo

                                                                                               Lucky 7        Lucky’s Beer
                                                                                                                & Wine

Enyinna Onyewu     Quaysa Flumo
  6’3” 190 lbs     5’11” 160 lbs



                  Onyewu arrested wearing dark colored                                    Evidence Photos
                     hooded puffy jacket on 2/8/18
